Name: Commission Regulation (EEC) No 592/82 of 15 March 1982 re-establishing the levying of customs duties on floor cloths, dish cloths, dusters and the like, other than knitted or crocheted, products of category 113 (code 1130), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/916. 3 . 82 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 592/82 of 15 March 1982 re-establishing the levying of customs duties on floor cloths, dish cloths, dusters and the like, other than knitted or crocheted, products of category 113 (code 1130), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of floor cloths, dish cloths, dusters and the like, other than knitted or crocheted, products of category 1 1 3, the ceiling should be 1 02 tonnes ; whereas on 8 March 1982 imports into the Commu ­ nity of the products in question, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3602/81 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, Having regard to Council Regulation (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 ( 1 ) of that Regulation provides thatcustoms duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Article 1 Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; As from 19 March 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3602/81 , shall be re-established in respect of the following products, imported into the Community and originating in China : Code Category CCT heading No NIMEXE code ( 1982) Description ( i ) (2) (3) (4) 1130 113 ex 62.05 C 62.05-ex 20 Other made up textile articles (inclu ­ ding dress patterns) : C. Floor cloths, dish cloths, dusters and the like, other than of jute and other textile bast fibres falling within heading No 57.03, or of coir : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted (  ) OJ No L 365, 21 . 12. 1981 , p . 90 . 16. 3 . 82No L 72/ 10 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1982. For the Commission Karl-Heinz NARJES Member of the Commission